AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 1











NAME & ADDRESS OF DEBTOR/BORROWER:
CONTRAIL AVIATION SUPPORT, LLC &
CONTRAIL AVIATION LEASING LLC
435 INVESTMENT CT
VERONA, WI 53593-8788










NAME & ADDRESS OF SECURED
PARTY/ASSIGNEE/LENDER:
OLD NATIONAL BANK
619 Madison/Southern WI Coml LPO
23 W Main St Madison, WI 53703
NAME & ADDRESS OF ASSIGNOR/GRANTOR:


CONTRAIL AVIATION LEASING LLC
435 INVESTMENT CT
VERONA, WI 53593-8788





This Aircraft Assets Security Agreement (“Agreement”) is entered into as of
February 3, 2020, by and between CONTRAIL AVIATION LEASING, LLC (Grantor),
CONTRAIL AVIATION SUPPORT, LLC (together with Grantor, collectively,
“Borrower”); and OLD NATIONAL BANK ("Lender").
WHEREAS, Lender has loaned funds to Borrower for, inter alia, the acquisition by
Grantor of the below-identified Aircraft Assets in connection with and pursuant
to the Loan Documents (as defined herein), evidencing Borrower’s and Grantor’s
obligations to Lender (collectively, the “Indebtedness”); and
WHEREAS, pursuant to the Loan Documents, Grantor has agreed to grant a security
interest in the herein-identified Collateral as security for repayment of
Borrower’s and Grantor’s Indebtedness and other obligations to Lender.
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the sufficiency of which is acknowledged, the parties
agree as follows:
1.
GRANT OF SECURITY INTEREST. Grantor hereby grants to Lender a continuing
security interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with respect to the
Collateral, in addition to all other rights which Lender may have by law. As
used herein, "Collateral" is defined as:



a.
Two (2) CFM International, Inc. model CFM56-7B22 aircraft engines (rated thrust
of 22,000 lb./ft) with serial numbers 888798 and 889795 (the “Engines”),
together






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 2









with (i) any and all parts, appliances, components, accessories, accessions,
attachments or equipment installed on, appurtenant to, or delivered with or in
respect of such Engines, (ii) all parts, spares and substituted components
installed on or used with the Engines, (iii) all log books, manuals, inspection
reports, registration certificates and other operational records of the Engines,
(iv), all rents, accounts, chattel paper, general intangibles, and monies,
arising out of or related to rental, lease, operation or other use of any of the
property described as any part or all of the Collateral, (v) all monies, claims,
accounts and intangible rights of any kind resulting from any sale, insurance
payments or other disposition of the Collateral or any part thereof, (vi) all
other rights in all the foregoing as defined in the Cape Town Convention on
International Interests in Mobile Equipment, including the Aircraft Protocol
thereto (“Cape Town Convention”), whether now owned or later acquired.
2.
CROSS-COLLATERALIZATION. In addition to the Promissory Note(s) associated with
the Indebtedness relating to the Collateral, this Agreement further secures all
obligations, debts and liabilities, plus interest thereon, of Borrower or any
one or more of them to Lender, as well as all claims by Lender against Borrower
or any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note(s), whether voluntary or
otherwise, whether due or not due, direct or indirect, determined or
undetermined, absolute or contingent, liquidated or unliquidated, whether
Borrower may be liable individually or jointly with others, whether obligated as
guarantor, surety, accommodation party or otherwise, and whether recovery upon
such amounts may be or hereafter may become barred by any statute of
limitations, and whether the obligation to repay such amounts may be or
hereafter become otherwise unenforceable.

3.
BORROWER'S WAIVERS. Except as otherwise required under this Agreement or by
applicable law, Borrower agrees that Lender need not provide notice to Borrower
about any action or inaction of Lender in connection with this Agreement, and
waives any defense that may arise due to any action or inaction of Lender,
including, without limitation, any failure or delay of Lender to realize upon
the Collateral; and Borrower agrees to remain liable upon the Indebtedness
regardless of Lender’s action or failure to act under this Agreement.

4.
GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants:

a.
That Grantor is the lawful owner of the Collateral and holds good and marketable
title to the Collateral, free and clear of all liens, mortgages, claims, or
other rights or interests asserted or which may be asserted at any time by any
other person in or relating to the Collateral (collectively, “Encumbrances”)
except the lien of this Agreement and any leases disclosed in writing and
consented to by Lender (each, a “Lease” and together the “Leases”);



b.
That Grantor has the full right, power and authority to enter into this
Agreement and to pledge the Collateral to Lender, has not received from or
relied upon any representation by Lender about Borrower or Borrower's
creditworthiness, and executes this Agreement at Borrower's request and not at
the request of Lender;






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 3









c.
That Grantor has established adequate means of obtaining from Borrower on a
continuing basis information about Borrower's financial condition;

d.
That the Engines are eligible for recording of interests relating thereto with
the International Registry established pursuant to the Cape Town Convention and
that such recordings are duly recognized in the state of Grantor’s domicile;

e.
That Grantor shall promptly consent or cause its agent to consent to the
registration of the International Interest created hereby with the International
Registry;

f.
That Grantor is and shall remain registered as a transacting user entity under
the procedures of the International Registry with full rights and privileges to
access the International Registry;

g.
That the Engines will not be ferried or operated on an unregistered airframe or
an airframe registered in a national jurisdiction other than the United States
except with the express written consent of Lender;

h.
That Grantor shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral other than as permitted herein; provided, and notwithstanding
anything to the contrary herein, the Engines may be disassembled in connection
with part-out and sale following the time that the Engines are permanently
retired from service;

i.
That Grantor shall not grant, pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any Encumbrance or charge, other than the security
interest provided for in this Agreement without the prior written consent of
Lender, including security interests even if junior in right to the security
interests granted under this Agreement;

j.
That Grantor shall promptly pay or cause to be paid when due all statements and
charges of airport authorities, mechanics, laborers, materialmen, suppliers and
others incurred in connection with the use, operation, storage, maintenance and
repair of the Collateral so that no Encumbrance may attach to or be filed
against the Collateral, and shall obtain, upon request by Lender, and in form
and substance as may then be satisfactory to Lender, appropriate waivers and/or
subordinations of any Encumbrances that may affect the Collateral at any time;

k.
That unless waived by Lender all proceeds from any disposition of the Collateral
(for whatever reason) shall be held in trust for Lender and immediately
delivered to Lender, and shall not be commingled with any other funds; provided
however, this requirement shall not constitute consent by Lender to any sale or
other disposition;

l.
That Grantor shall defend Lender's rights in the Collateral against any claims
or demands of all other persons.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 4









The foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated, released or cancelled as provided herein.
5.
WAIVERS. Grantor waives all requirements of presentment, protest, demand, and
notice of dishonor or non-payment to Borrower or Grantor, or any other party to
the Indebtedness or the Collateral. Lender may do any of the following with
respect to any obligation of any Borrower, without first obtaining the consent
of Grantor: (A) grant any extension of time for any payment, (B) grant any
renewal, (C) permit any modification of payment terms or other terms, or (D)
exchange or release any Collateral or other security. No such act or failure to
act shall affect Lender's rights against Grantor or the Collateral.

6.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account, and whether held separately or jointly). Grantor
authorizes Lender, to the extent permitted by applicable law, to charge or
setoff all sums owing on the Indebtedness against any and all such accounts,
and, at Lender's option, to administratively freeze all such accounts to allow
Lender to protect Lender's charge and setoff rights provided in this paragraph.

7.
DURATION. This Agreement shall remain in full force and effect until such time
as the Indebtedness secured hereby, including principal, interest, costs,
expenses, attorneys’ fees and other fees and charges, shall have been paid in
full, together with all additional sums that Lender may pay or advance on
Borrower's behalf and interest thereon as provided in this Agreement.

8.
RECORDS. Grantor will keep, or will cause to be kept, accurate and complete
logs, manuals, books, and records relating to the Collateral, and will provide
Lender with copies of such reports and information relating to the Collateral as
Lender may reasonably require from time to time.

9.
PERFECTION OF SECURITY INTEREST. Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral. Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. In particular, Grantor will
perform, or will cause to be performed, upon Lender's request, each and all of
the following:

a.
Record, register and file this Agreement, together with such notices, financing
statements or other documents or instruments as Lender may request from time to
time to carry out fully the intent of this Agreement, with any applicable
governmental agency, either concurrent with the delivery and acceptance of the
Collateral or promptly after the execution and delivery of this Agreement.

b.
Furnish to Lender evidence of every such recording, registering, and filing.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 5









c.
Execute and deliver or perform any and all acts and things which may be
reasonably requested by Lender with respect to complying with or remaining
subject to the Applicable Laws.

d.
At or prior to the time of the making of the loan, Grantor will cause the
International Interest to be validly registered with the International Registry
and to be searchable at the International Registry. Grantor, at its own expense,
shall cause the registration of the International Interest with the
International Registry to remain valid and in effect at all times.

Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the
purpose of executing any documents necessary to perfect, amend, or to continue
the security interests granted in this Agreement or to demand termination of
filings of other secured parties. Lender may at any time, and without further
authorization from Grantor, file a carbon, photographic or other reproduction of
any financing statement or of this Agreement for use as a financing statement.
Grantor will reimburse Lender for all expenses for the perfection and the
continuation of the perfection of Lender's security interest in the Collateral.
10.
NOTICES TO LENDER. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in Grantor's name; (2) change in Grantor's
assumed business name(s); (3) change in the management or in the members or
managers of Grantor; (4) change in Grantor’s authorized signer(s); (5) change in
Grantor's principal office address; (6) change in Grantor's state of
organization; (7) conversion of Grantor to a new or different type of business
entity; or (8) change in any other aspect of Grantor that directly or indirectly
relates to any agreements between Grantor and Lender. No change in Grantor's
name or state of organization will take effect until after Lender has received
notice.

11.
LOCATION AND INSPECTION OF COLLATERAL. When not in operation, Grantor will keep
the Collateral at the Aircraft Inspection & Management, LLC facility at 2481 W
Poppy Ave, Tucson, AZ 85705 or cause the lessee of any Engine under the
applicable Lease to keep the Collateral at the home airport or base location of
such lessee. Except for routine use or a part-out and sale of any of the
Collateral under paragraph 4.g. hereof, Grantor shall not remove the Collateral
from its existing location without Lender's prior written consent. Grantor
shall, whenever requested, advise Lender of the exact location of the
Collateral. At any reasonable time, on demand by Lender, Grantor shall cause the
Collateral (including the logs, books, manuals, and records concerning the
Collateral) to be exhibited to Lender (or persons designated by Lender) for
purposes of inspection and copying subject to the provisions of the applicable
Lease, if any.

12.
MAINTENANCE, REPAIRS, INSPECTIONS, AND LICENSES. Grantor, at its expense, shall
do, or cause to be done, in a timely manner with respect to the Collateral each
and all of the following:






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 6









a.
Grantor shall maintain and keep, or cause to be maintained and kept, the
Collateral in as good condition and repair as it is on the date of this
Agreement, ordinary wear and tear excepted.

b.
Grantor shall maintain and keep, or cause to be maintained and kept, the Engines
in good order and repair and in airworthy condition in accordance with the
requirements of each of the manufacturers' manuals and mandatory service
bulletins and each of the manufacturers' non-mandatory service bulletins which
relate to airworthiness.

c.
So long as the Engines are in active service, Grantor shall cause to be
performed or timely satisfied, on all parts of the Engines, all applicable
mandatory airworthiness directives, aviation regulations (whether general or
special), or other requirements maintained or imposed by the FAA, EASA or
equivalent national air safety regulatory agency with applicable jurisdiction in
the place in which the Engines or the most recent airframe upon which such
Engines were installed is registered or from which it is being principally
operated (any such applicable government agency, hereinafter, “Airworthiness
Regulator”) and all manufacturers' service bulletins relating to airworthiness,
the compliance date of which shall occur while this Agreement is in effect.

d.
Grantor shall be responsible for all required inspections of the Engines in
accordance with all applicable requirements of any applicable Airworthiness
Regulator.

e.
All inspections, maintenance, modifications, repairs, and overhauls of the
Engines shall be performed by personnel authorized by the applicable
Airworthiness Regulator.

13.
TAXES, ASSESSMENTS AND LIENS. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
the Note, or upon any of the other Loan Documents. Grantor may withhold any such
payment or may elect to contest any lien if Grantor is in good faith conducting
an appropriate proceeding to contest the obligation to pay and so long as
Lender’s interest in the Collateral is not jeopardized in Lender’s sole opinion.
If the Collateral is subjected to a lien which is not discharged within fifteen
(15) days, Grantor shall deposit with Lender cash, a sufficient corporate surety
bond or other security satisfactory to Lender in an amount adequate to provide
for the discharge of the lien plus any interest, costs or other charges that
could accrue as a result of foreclosure or sale of the Collateral. In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral. Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.

14.
COMPLIANCE WITH GOVERNMENTAL REQUIREMENTS. Grantor shall comply promptly with
all laws, ordinances and regulations of any applicable Airworthiness Regulator,
national aviation authority or other governmental authorities having
jurisdiction concerning the use, operating, maintenance, overhauling or
condition of the Collateral. Grantor may contest in good faith any such law,
ordinance or regulation and withhold






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 7









compliance during any proceeding, including appropriate appeals, so long as
Lender’s interest in the Collateral, in Lender’s sole opinion, is not
jeopardized. Without limiting the foregoing, Grantor agrees that at no time
during the effectiveness of this Agreement shall the Collateral be operated in,
located in, or relocated to, any jurisdiction, unless the Cape Town Convention
or some comparable treaty, rules and regulations satisfactory to Lender shall be
in effect in such jurisdiction and any notices, financing statements, documents,
or instruments necessary or required, in the opinion of Lender, to be filed in
such jurisdiction shall have been filed and file stamped copies thereof shall
have been furnished to Lender. Notwithstanding the foregoing, at no time shall
the Collateral be operated in or over any area which may expose Lender to any
penalty, fine, sanction or other liability, whether civil or criminal, under any
applicable law, rule, treaty, or convention; nor may the Collateral be used in
any manner which is or may be declared to be illegal and which may thereby
render the Collateral liable to confiscation, seizure, detention or destruction.
15.
INSURANCE.

a.
Grantor shall procure and maintain at all times all risks insurance on the
Collateral, including, without limitation, fire, theft, liability and hull
insurance, and such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor shall further provide and maintain, at its sole cost and expense
(provided, that Grantor may cause such insurance costs to be paid or reimbursed
by any permitted lessee), comprehensive public liability insurance, naming both
Grantor and Lender as parties insured, protecting against claims for bodily
injury, death and/or property damage arising out of the use, ownership,
possession, operation and condition of the Collateral, and further containing a
broad form contractual liability endorsement covering Grantor's obligations to
indemnify Lender as provided under this Agreement. Such policies of insurance
must also contain a provision, in form and substance acceptable to Lender,
prohibiting cancellation or the alteration of such insurance without at least
ten (10) days prior written notice to Lender of such intended cancellation or
alteration. Such insurance policies also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Grantor or any other person. Grantor agrees to provide
Lender with copies of such policies of insurance. Grantor, upon request of
Lender, will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Indebtedness, Grantor will provide Lender with such lender's loss payable or
other endorsements as Lender may require. Grantor shall not use or permit the
Collateral to be used in any manner or for any purpose excepted from or contrary
to the requirements of any insurance policy or policies required to be carried
and maintained under this Agreement or for any purpose excepted or exempted from
or contrary to the insurance policies, nor shall Grantor do any other act or
permit anything to be done which could reasonably be expected to invalidate or
limit any such insurance policy or policies.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 8









b.
Grantor shall promptly notify Lender of any loss or damage to the Collateral,
whether or not such casualty or loss is covered by insurance. Lender may make
proof of loss if Grantor fails to do so within fifteen (15) days of the
casualty. All proceeds of any insurance on the Collateral, including accrued
proceeds thereon, shall be held by Lender as part of the Collateral. If Lender
consents to repair or replacement of the damaged or destroyed Collateral, Lender
shall, upon satisfactory proof of expenditure, pay or reimburse Grantor from the
proceeds for the reasonable cost of repair or restoration. If Lender does not
consent to repair or replacement of the Collateral, Lender shall retain a
sufficient amount of the proceeds to pay all of the Indebtedness, and shall pay
the balance to Grantor. Any proceeds which have not been disbursed within six
(6) months after their receipt and which Grantor has not committed to the repair
or restoration of the Collateral shall be used to prepay the Indebtedness.

c.
Grantor, upon request of Lender, shall furnish to Lender reports on each
existing policy of insurance showing such information as Lender may reasonably
request including the following: (1) the name of the insurer; (2) the risks
insured; (3) the amount of the policy; (4) the property insured; (5) the then
current value on the basis of which insurance has been obtained and the manner
of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral..

16.
PRIOR ENCUMBRANCES. To the extent applicable, Grantor shall fully and timely
perform any and all of Grantor’s obligations under any prior Encumbrances
affecting the Collateral. Without limiting the foregoing, Grantor shall not
commit or permit to exist any breach of or default under any such prior
Encumbrances. Grantor shall further promptly notify Lender in writing upon the
occurrence of any event or circumstances that would, or that might, result in a
breach of or default under any such prior Encumbrance. Grantor shall further not
modify or extend any of the terms of any prior Encumbrance or any Indebtedness
secured thereby, or request or obtain any additional loans or other extensions
of credit from any third party creditor or creditors whenever such additional
loan advances or other extensions of credit may be directly or indirectly
secured, whether by cross-collateralization or otherwise, by the Collateral, or
any part or parts thereof, with possible preference and priority over the lien
of this Agreement.

17.
NOTICE OF ENCUMBRANCES AND EVENTS OF DEFAULT. Grantor shall immediately notify
Lender in writing upon the filing of any attachment, lien, judicial process, or
claim relating to the Collateral. Grantor additionally agrees to immediately
notify Lender in writing upon the occurrence of any Event of Default, or event
that with the passage of time, failure to cure, or giving of notice, may result
in an Event of Default under any of the Grantor’s obligations that may be
secured by any presently existing or future Encumbrance, or that may result in
an Encumbrance affecting the Collateral, or should the Collateral be






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 9









seized or attached or levied upon, or threatened by seizure or attachment or
levy, by any person other than Lender.
18.
GRANTOR'S RIGHT TO POSSESSION. Until a Default has occurred and is continuing
under this Agreement or the Loan Documents, Grantor shall have the right to
possession and beneficial use of the Collateral and may use it in any lawful
manner not inconsistent with this Agreement or the Loan Documents. Lender agrees
not to disturb or otherwise interfere with the quiet enjoyment by Lessee of the
Collateral so long as no default shall have occurred and is continuing under the
Lease.

19.
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor falls to
comply with any provision of this Agreement or any Loan Documents, including but
not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Loan
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender’s option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.

20.
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

a.
Payment Default. Borrower fails to make any payment within three (3) Business
Days after such payment is due under the Indebtedness.

b.
Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Agreement or in any of
the Loan Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower or Grantor.

c.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or Grantor, or on Borrower's or Grantor’s behalf under this
Agreement or the Loan Documents is false or misleading in any material respect
when made.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 10









d.
Death or Insolvency. The dissolution of a Borrower or Grantor (whether voluntary
or involuntary), or any other termination of a Borrower's or Grantor’s existence
as a going business concern; or any equity holder withdraws from a Borrower or
Grantor, dies or its existence is terminated and the applicable Borrower or
Grantor does not obtain a substitute equity holder approved by Lender within one
hundred twenty (120) days following such withdrawal, death or termination, and
Lender's approval shall not be unreasonably withheld; or the insolvency of a
Borrower or Grantor, including without limitation, the appointment of a receiver
for any part of a Borrower's or Grantor’s property, any assignment for the
benefit of creditors, any type of creditor workout, or the commencement of any
proceeding under any bankruptcy or insolvency laws (whether voluntary or
involuntary).

e.
Defective Collateralization. This Agreement or any of the Loan Documents ceases
to be in full force and effect (including failure of any collateral document to
create a valid and perfected security interest or lien) at any time and for any
reason, or any Collateral is or becomes subject to any liens other than liens
disclosed to and expressly permitted by Lender.

f.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any collateral securing the Indebtedness. This includes a
garnishment of any of Borrower's or Grantor’s accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

g.
Events Affecting Guarantors. Any of the preceding events occurs with respect to
any Guarantor (as such Guarantors are identified in the Master Loan Agreement)
of the Indebtedness or a Guarantor dies or becomes incompetent or revokes or
disputes the validity of or liability under any Guaranty of the Indebtedness.
Notwithstanding anything to the contrary herein, or in any of the Loan
Documents, the death or incompetency of a Guarantor shall not be an Event of
Default if, within one hundred twenty (120) days following such death, the
Borrowers provide a substitute guarantor approved by Lender, and Lender’s
approval shall not be unreasonably withheld. Notwithstanding anything else in
this Agreement or any Loan Document, or in any of the documents related hereto,
neither a breach by a Guarantor of any agreement between the Guarantor and
Lender, other than a Guaranty Agreement, nor the failure of a Guarantor to
comply with or to perform any term, obligation, covenant, or condition contained
in any agreement between the Guarantor and Lender, other than a Guaranty
Agreement, shall constitute an Event of Default.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 11









h.
Change in Control of Operations. Joe Kuhn and Miriam Cohen-Kuhn cease to oversee
the day to day operations of Borrower or Grantor.

21.
CURE PROVISIONS. If any default, other than a default in payment, is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Agreement within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

22.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Wisconsin Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

a.
Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower or Grantor.

b.
Assemble Collateral. Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

c.
Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily In value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 12









d.
Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness or as the court
may direct. The receiver may serve without bond if permitted by law. Lender's
right to the appointment of a receiver shall exist whether or not the apparent
value of the Collateral exceeds the Indebtedness by a substantial amount.
Employment by Lender shall not disqualify a person from serving as a receiver.

e.
Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower for any deficiency remaining on
the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this Agreement.

f.
Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time, and the Cape Town Convention, including Articles 8,
9, 10 and 13 of the Convention. In addition, Lender shall have and may exercise
any or all other rights and remedies it may have available at law, in equity, or
otherwise.

g.
Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Loan
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

23.
INDEMNIFICATION OF LENDER. Grantor agrees to indemnify, to defend and to save
and hold Lender harmless from any and all claims, suits, obligations, damages,
losses, costs and expenses (including, without limitation, Lender's attorneys'
fees), demands, liabilities, penalties, fines and forfeitures of any nature
whatsoever that may be asserted against or incurred by Lender, its officers,
directors, employees, and agents arising out of, relating to, or in any manner
occasioned by this Agreement and the exercise of the rights and remedies granted
Lender under this Agreement. The foregoing indemnity provisions shall survive
the cancellation of this Agreement as to all matters arising or accruing prior
to such cancellation and the foregoing indemnity shall survive in the event that
Lender elects to exercise any of the remedies as provided under this Agreement
following default hereunder.

24.
EFFECTIVE DATE. The effective date of this Agreement shall occur upon the
closing of the purchase of the Collateral, no later than fifteen (15) days from
the date of this Agreement.

25.
LEASES. Notwithstanding anything in this Agreement, the Note or the Loan
Documents to the contrary, the Lender agrees that the Collateral may be leased
to one or more lessees






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 13









pursuant to a Lease with Lender’s consent, not unreasonably withheld. Any Lease
and the applicable lesee’s rights under such Lease shall constitute a permitted
Encumbrance under this Agreement. Any Lease and Grantor's execution, delivery
and performance under such such Lease shall not constitute an Event of Default
or a default under this Agreement, the Note or the Loan Documents.
26.
MISCELLANEOUS PROVISIONS.

a.
Amendments. This Agreement, together with the Loan Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

b.
Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.

c.
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

d.
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Wisconsin.

e.
Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Dane County, State of Wisconsin. For
any exercise of remedies pursuant to this Agreement, Grantor further consents to
jurisdiction and venue in any court of competent jurisdiction applicable to the
place of national registration of Lender’s interest in the Collateral.

f.
Joint and Several Liability. All obligations of Borrower and Grantor under this
Agreement shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower. This means that each Borrower and Grantor signing below is responsible
for all obligations in this Agreement. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 14









necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.
g.
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

h.
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

i.
Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.

j.
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full.

k.
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to






--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 15









demand strict compliance with that provision or any other provision of this
Agreement. No prior waiver by Lender, nor any course of dealing between Lender
and Grantor, shall constitute a waiver of any of Lender's rights or of any of
Grantor's obligations as to any future transactions. Whenever the consent of
Lender is required under this Agreement, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
27.
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the United States Code and Regulations
thereunder dealing with or involving Aircraft, commercial instruments relating
to such Aircraft, and in the Uniform Commercial Code:

Agreement. The word "Agreement" means this Aircraft Assets Security Agreement,
as it may be amended or modified from time to time, together with all exhibits
and schedules attached to this Aircraft Asset Security Agreement from time to
time.
Aircraft Protocol. The words "Aircraft Protocol" mean the official English
language text of the Protocol to the Convention on International lnterests in
Mobile Equipment on Matters Specific to Aircraft Equipment adopted on November
16, 2001.
Applicable Laws. The words "Applicable Laws" mean all applicable laws, rules and
regulations of the United States, including without limitation the Cape Town
Convention and the Geneva Convention, and states, territories and political
subdivisions thereof, of any foreign government or agency thereof, and of any
other governmental body.
Borrower. The word "Borrower" means CONTRAIL AVIATION SUPPORT, LLC, and CONTRAIL
AVIATION LEASING, LLC, and includes all co-signers and co-makers signing the
Note and all their successors and assigns.
Cape Town Convention. The words "Cape Town Convention" mean, collectively, the
Aircraft Protocol and the Convention, in each case, as ratified and in effect in
any applicable jurisdiction (including any modifications to the official English
language text as a result of such ratification).
Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.
Convention. The word "Convention" means the official English language text of
the Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001.
Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".
Encumbrance. The word "Encumbrance" means any and all presently existing or
future mortgages, liens, privileges and other contractual and statutory security
interests and rights, of





--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 16









every nature and kind, whether in admiralty, at law, or in equity, that now
and/or in the future may affect the Collateral or any part or parts thereof.
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
FAA. The word "FAA" means the United States Federal Aviation Administration, or
any successor or replacement administration or governmental agency having the
same or similar authority and responsibilities.
Geneva Convention. The words "Geneva Convention" mean the Convention on the
International Recognition of Rights in Aircraft made at Geneva, Switzerland on
June 19, 1948, (effective September 17, 1953), together with the necessary
enacting rules and regulations promulgated by any particular signatory country.
Grantor. The word "Grantor" means CONTRAIL AVIATION LEASING LLC.
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Loan Documents, including all principal and interest together with all
other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Loan Documents.
International Interest. The words "International Interest" mean an
"international interest" as defined in the Cape Town Convention.
International Registry. The words "International Registry" mean the
''International Registry" as defined in the Cape Town Convention.
Lender. The word "Lender" means OLD NATIONAL BANK, its successors and assigns.
Loan Documents. The words "Loan Documents" means the Master Loan Agreement
effective as of June 24, 2019 between Borrower and Lender, together with
executed Amendments and Supplements thereto, all promissory notes, credit
agreements, loan agreements, environmental agreements, guaranties, security
agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Indebtedness.
Note. The word "Note" means the Note dated February 3, 2020, and executed by
CONTRAIL AVIATION SUPPORT, LLC and CONTRAIL AVIATION LEASING, LLC in the
principal amount of $8,500,000.00, together with all renewals of, extensions of,
modifications of, refinancings of, consolidations of, and substitutions for the
note or credit agreement.
Registry Procedures. The words "Registry Procedures" mean the official English
language text of the International Registry Procedures issued by the Supervisory
Authority (as defined in the Convention) pursuant to the Aircraft Protocol.













--------------------------------------------------------------------------------

AIRCRAFT ASSETS SECURITY AGREEMENT


Loan No: 20008133447


Page 17









BORROWER AND GRANTOR ACKNOWLEDGE HAVING READ ALL THE PROVISIONS OF THIS AIRCRAFT
ASSETS SECURITY AGREEMENT AND BORROWER AND GRANTOR AGREE TO ITS TERMS. THIS
AIRCRAFT ASSETS SECURITY AGREEMENT IS DATED February 3, 2020.




CONTRAIL AVIATION SUPPORT, LLC


By: _________________________________


Name: ______________________________


Title: _______________________________




CONTRAIL AVIATION LEASING, LLC
 
By: Contrail Aviation Support, LLC, its Manager
By: _____________________________
Joseph Kuhn
Its: CEO





OLD NATIONAL BANK


By: _________________________________


Name: ______________________________


Title: _______________________________






18681335v1





